Citation Nr: 0001651	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-47 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  His decorations include the Armed Forces 
Expeditionary Medal (Vietnam).  

This matter originates from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota, that denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran appealed this 
determination to the Board of Veterans' Appeals (Board).  In 
a decision dated in September 1998, the Board upheld the RO's 
denial of the claimed benefit.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in June 1999, the Court granted the joint motion 
of the parties, vacated the Board's decision, and remanded 
the matter to the Board for further proceedings consistent 
with the Order and joint motion.  Copies of the Court's Order 
and joint motion have been placed in the claims file.  

On September 2, 1999, following the return of the case to the 
Board, the Board afforded the veteran's attorney-
representative 90 days to submit additional argument and 
evidence in support of the veteran's appeal.  However, to 
date, no such additional argument or evidence has been 
received.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran received the Armed Forces Expeditionary Medal 
for service aboard the USS LYNDE McCORMICK (DDG-8) from 
August 4, 1964, to March 20, 1967, that included service in 
the waters off Vietnam.  

2.  The veteran has been diagnosed with a generalized anxiety 
disorder, which has been attributed to service by his 
treating VA physician.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  However, the threshold question to be 
answered in this case is whether the veteran has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The record shows that the veteran served aboard the USS LYNDE 
McCORMICK (DDG-8) from August 4, 1964, to March 20, 1967, 
which included service in the waters off Vietnam.  He 
received the Armed Forces Expeditionary Medal for his Vietnam 
service.  The record also indicates that the veteran had 
temporary additional duty (TAD) to handle classified matter 
at the Naval Station, Long Beach, California, beginning on 
January 19, 1967.  The record further indicates that on March 
20, 1967, the veteran departed the McCORMICK and reported the 
following day for duty aboard the USS DIXIE (AD-14) at San 
Diego, California.  

In a statement dated in November 1994, the veteran stated 
that he developed a nervous disorder because of the pressure 
he was under during attacks by Viet Cong gunboats in July 
1966, while serving aboard the McCORMICK.  However, the 
record contains no actual confirmation that the veteran's 
ship actually came under attack by enemy gunboats or was 
itself engaged in combat.  

The veteran testified before a hearing officer at the 
regional office in December 1996 that he served two tours of 
duty off Vietnam.  The first was from August 1964 to February 
1965.  The second was from March 1966 to September 1966.  He 
stated that while he was on active duty in about July 1966 as 
a radioman on a naval vessel in the waters off the coast of 
Vietnam, he received a Zulu or "flash" message indicating 
that his ship was being attacked by enemy PT boats.  He 
relayed the message to his superior officers and had to 
remain at his post, below the water line, while the vessel 
engaged in combat with the enemy for approximately 15 
minutes.  Because of the sensitivity of his position, he 
could not leave his post.  However, he said that his ship's 
weapons were fired during the attack and that captured Viet 
Cong prisoners were placed aboard the USS KUNTZ, which was a 
ship in the same task force with his own ship.  He further 
testified that due to this incident and others, including 
witnessing shore bombardment, during his active service, he 
developed a psychiatric disorder, characterized by anxiety, 
tension, isolative behavior, depression, sleep disturbances, 
alcoholism, and anhedonia, among other symptoms.  The 
veteran's spouse testified that in contrast to his behavior 
before entering military service, he was very violent, tense, 
anxious, isolative, and abusive when he returned from 
service.  

The veteran's service medical records, which contain entries 
covering the period during which the veteran asserts he 
became traumatized by combat incidents, show no complaints or 
findings of psychiatric abnormality.  Although the first 
medical evidence of a chronic psychiatric disorder dates from 
the 1990's, the veteran's treating VA physician said in 
November 1994 that the veteran's anxiety could be traced to 
his second tour of duty in Vietnam as a radioman.  The 
assessment was that his post-traumatic stress disorder 
symptoms were mild and that his greater problem was 
generalized anxiety beginning in the Navy during his second 
tour of duty.  By September 1996, his physician diagnosed the 
veteran's psychiatric disorder as generalized anxiety 
disorder, not post-traumatic stress disorder.  

Unless inherently incredible or beyond the veteran's 
competence, his assertions in support of his claim must be 
accepted as true for purposes of determining whether his 
service connection claim is well grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The record contains the opinion of 
the veteran's treating physician that the veteran has an 
anxiety disorder that is attributable to service.  See 
38 C.F.R. § 3.303(d).  The record thus contains objective 
evidence of service aboard a guided missile destroyer in 
waters off the coast of Vietnam during the Vietnam War, a 
diagnosis of a current psychiatric disability, and a medical 
opinion attributing that disability to service.  This is 
sufficient to render the claim well grounded and to trigger 
the duty to assist the veteran in the development of facts 
pertinent to his claim.  See Epps v. Gober, 126 F.3d at 1468.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder is well grounded.  To that extent, the appeal is 
granted.  


REMAND

The Court remanded this case to the Board in order to make a 
specific finding whether the veteran was, as he claimed, 
engaged in combat.  To that end, the Board was directed to 
reconsider the case under the standard set forth in Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and, if necessary, to 
obtain additional evidence to make a determination of combat 
involvement.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), the court exercising 
jurisdiction over the Court of Appeals for Veterans Claims on 
questions of law, interpreted 38 U.S.C.A. § 1154(b) (West 
1991) as requiring a three-step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method provided by that statute.  As the first step, it must 
be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Collette v. Brown, 
82 F.3d at 393.  As a second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  Id.  
Thus, if a veteran satisfies both of these inquiries mandated 
by the statute, a factual presumption arises that the alleged 
injury or disease is service connected.  However, the 
presumption is rebuttable.  Id.  Thus, as the third step in 
the analysis, it must be determined whether VA has met its 
burden of rebutting the presumption of service connection by 
"clear and convincing evidence to the contrary."  Id.  

"Clear and convincing evidence" has been defined by the 
Court of Appeals for Veterans Claims to mean evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  

The Court of Appeals for Veterans Claims has held that 
"satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In agreeing with the conclusion in Caluza, 
the Federal Circuit held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, the veteran 
has produced "satisfactory evidence" to satisfy the first 
requirement of 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 
F.3d. at 393.  

As indicated above, the record does not confirm that the 
McCORMICK was directly engaged in combat.  Rather, evidence 
submitted by the veteran himself suggests that the McCORMICK 
was an anti-air warfare ship that was engaged primarily in 
supporting carrier operations in the waters off Vietnam.  
This would be consistent with its ship type as a Guided 
Missile Destroyer (DDG).  Nevertheless, the McCORMICK's 
deployment in the waters off Vietnam makes it possible that 
the ship was engaged in actual combat, and the evidence 
submitted by the veteran did not cover the entire period of 
his service aboard.  If the veteran's ship was engaged in 
combat, then the veteran was engaged in combat under 
38 U.S.C.A. § 1154(b).  See Falk v. West, 12 Vet. App. 402, 
406 (1999).  Despite efforts by the regional office to 
acquire the history of the veteran's unit (McCORMICK), 
neither the Naval Historical Center nor the United States 
Armed Services Center for Research of Unit Records was 
forthcoming.  However, there remains the Dictionary of 
American Naval Fighting Ships.  

The Dictionary of American Naval Fighting Ships (DANFS) is a 
publication of the Naval Historical Center, Department of the 
Navy, and is a history of American warships published between 
1959 and 1991.  Because a ship is a sailor's unit in the 
Naval service, the DANFS constitutes an "official history" 
of the organization in which the sailor served under 
38 C.F.R. § 3.303(a) (1999) for purposes of determining 
entitlement to service connection.  

The Board notes, moreover, that the veteran's complete 
service personnel records have not been obtained from the 
National Personnel Records Center.  

In view of the foregoing and consistent with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The regional office should contact 
the National Personnel Records Center and 
obtain a complete copy of the veteran's 
Naval service personnel records.  

3.  The regional office should again 
contact the Naval Historical Center and 
request that the unit history of the USS 
LYNDE McCORMICK (DDG-8) be furnished for 
the period from August 4, 1964, to March 
20, 1967, in order to determine whether 
the McCORMICK was engaged in combat with 
the enemy during that period.  Any 
extracts pertaining to the McCORMICK for 
the period in question from the 
Dictionary of American Naval Fighting 
Ships should be obtained and associated 
with the record.  

4.  The regional office should also 
contact United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the United 
States Army & Joint Services 
Environmental Support Group (ESG) and 
attempt to verify the specific incident 
mentioned by the veteran, i.e., his 
assertion that while on active duty in 
1966 as a radioman on a naval vessel in 
the waters off the coast of Vietnam, he 
received a Zulu or "flash" message 
indicating that his ship was being 
attacked by enemy PT boats.  As the 
veteran claimed in his November 1994 
statement that this incident occurred in 
July 1966, USASCRUR should be requested 
to verify whether any such enemy attacks 
took place against the McCORMICK during 
the period from June 1, to August 31, 
1966.  

5.  After the development requested above 
has been completed to the extent 
possible, the regional office should 
review the record and undertake any 
further indicated development.  The 
regional office should then readjudicate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



Error! Not a valid link.


